ALLOWABILITY NOTICE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/13/2021, for the Claims filed on 12/10/2020, has been entered. The Claims, filed on 12/10/2020, has been entered.

	Claim status
Claims 2 – 6 are previously canceled.
Claims 1, and 7 – 11 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/28/2020, and 12/29/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
KIMURA ET AL (JP2017022284A, translation, filing date 07/13/2015) discloses a wafer holder with glass attaching a sealing member to a lower side of a substrate.

TACHIKAWA ET AL (US 2001/0042744 A1) discloses a heater plate support structure with a stem and a hermetically sealed brazed joint.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this telephone interview for an examiner's amendment was given by Attorney J. Robbins on 05/12/2021, for the claims filed on 12/10/2020.

In claim 1:
At line 10: before “wherein”, insert - -a sealing member made of glass forms an isolated atmosphere inside the second cylindrical member - -;
At line 12: after “portion”, insert - - to form the sealing member- -;
At line 13: after “perpendicular to”, insert - - a lengthwise direction of- -;
At line 14: after “member”, insert - - to the mounting table- -.

In the Drawings:


Claim 1 with examiner’s amendment is as follows.
Claim 1:
A wafer holder comprising:
	a mounting table having a mounting surface at a top thereof for a workpiece and an annular groove along a downwardly facing surface thereof, the annular groove having an annular first portion having a first depth from the downwardly facing surface of the mounting table and an annular second portion having a second depth deeper than the first depth;
	a first cylindrical member having a hollow shape; and
	a second cylindrical member having a hollow shape that is provided inside the first cylindrical member,
	a sealing member made of glass forms an isolated atmosphere inside the second cylindrical member, wherein the one end of the first cylindrical member is joined hermetically to the first portion and the one end of the second cylindrical member is joined hermetically to the second portion to form the sealing member within the annular groove such that forces applied to the second cylindrical member in a direction perpendicular to a lengthwise direction of the second cylindrical member are dispersed between the hermetical joining of the upper end of the second cylindrical member to the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 1, and 7 – 11 is indicated, because the prior art of record does not anticipate or render fairly obvious, in the field of endeavor of heat processing of a wafer, “form the sealing member within the annular groove such that forces applied to the second cylindrical member in a direction perpendicular to a lengthwise direction of the second cylindrical member are dispersed between the hermetical joining of the upper end of the second cylindrical member to the mounting table and the hermetical joining of the upper end of the first cylindrical member to the mounting table”, as recited in claim 1, with examiner’s amendment.
	Regarding the rejection of claims 1, 7, and 10 – 11 under 35 USC 102 of Iwai, as analyzed in the Office action, filed on 10/14/2020, Iwai, and further prior reference Hanamachi do not disclose/ suggest a sealing member between two coaxial vertical cyclindrical support members and a wafer mounting table, that forms an isolated atmosphere and disperses a force applied to the support members. The rejection of claims 1, 7, and 10 – 11 under 35 USC 103 of Iwai is withdrawn.
The primary prior art reference does not disclose the claimed structures/features/components pertaining to a sealing member made of glass joining a first cyclindrical member and a second cyclindrical member to an annular groove of a mounting table, forming an isolated atmosphere inside the second cylindrical member. Before the 
Regarding the rejection of claim 7 under 35 USC 112(b) for the limitation “the length” having insufficient antecedent basis, the claim is amended to recite “a first length”; the rejection under 35 USC 112(b) is withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
05/14/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761